Fa<&l'~lQ-mC-OOOZS-RSK ECF NO l-l fi|Pd 03/13/19 PG_O€|DA PB_O€ l Of 16

 

 

~ _ §. _ case3:19- cv-oos.c Do@tR-*BM 07/19 melof 16 PagelD 1

m RHU Usaz
aamasg,a§g_§§’§r€§t§m

' lN THE UNITED sTATEs DISTRICT CoURT
3 § ALE D - FoR THE NORTH:ERN DIsTRIcT oF TEX'AS 2319 gm _ 7 FH b
_ =06

I)ALLAS DIVISION
cavanagka

 

SECURITIES AND EXCHANGE COI\'IMISSION 2
Plaintii`f,

v. : Civil Action No`.:
W]_LLIAM NE]L “DOC” GALLAGHER, : FILED UNDER SEAL
GALLAGHER F]_NANCIAL GROUP, lNC. and
W. NEIL GALLAGHER, Ph.D. AGENCY, lNC.

Defendants.

 

819~6¥0§75,¢

coMPLAlN'r
_Plaintii`f Securities and Exchange Commission (the`“SEC”) Hles this Complaint against
Defendants William Neil “Doc” Gallagher, Gallagher Financial Gmup, Inc. (“GFG”), and W.
Neil Gallagher, Ph.D. 'Agency, Inc. (“Gallagher Agency”) (collectively “Defendants”), and
alleges as follows:

I.
SUM]VIARY

1. Since at least December 2014, William Neil “Doc” Gallagher' (-“Galla'gher”), a
long-time radio personality in the Dallas/Fort Worth metroplex who markets himself as “'l`he
` Money Doctor,” has perpetrated an aHinity-ii~aud investment scheme on investors through two
North Texas-based companies h_e owns and controls, GF¢ and the Gallagher Agency. Despite
having no valid securities-industry credentials, Gallagher has offered and sold securities, raising
at least $19,606,977.97 from at least approximawa 60 investors_ranging in age from 62 to

9l_while claiming to be a fully licensed advisor offering retirement advice and investment

SEC v. William Neil "Doé" Gallagher, et al.

COL/fPLAINT Page l

 

Case 1:19-mC-00023-RSK ECF No. 1-1 filed 03/13/19 Page|D.B Page 2 of 16

 

 

Case 3:19-cv-005.C Document 1 Filed 03/07/19 .ge 2 of 16 PagelD 2

services. He has raised these funds by selling an investment product called a Diversiiied Growth
and Income Strategy Account (“DGI Account”). n

2. To attract investors, Gallagher pays for airtime and hosts retirement-planning
programs on three Dallas-area radio stations, including one on a Christian-talk station. Gallagher-
` makes ii'equent religious references on his shows, seeking to appeal to a Christian audience He
repeatedly solicits listeners to call GFG to schedule personal meetings with him to discuss
retirement planning and obtain advice about risk-free income In these face-to-faee meetings,
Gallagher pitches investments in DGI Accolmts, promising investors that he will generate
guaranteed, risk-ii'ee returns ranging nom 5% to 8% per year and “retirement income you’ll
never outlive.” He claims to generate these returns by using investor principal to acquire a mix .
of live asset classes: (1) U.S. Treasury securities; (2)pub1icly-traded stock; (3) fixed-index
annuities; (4) life settlements; and (5) mutual-iimd shares.

3. In reality, Gallagher has used only a small naction of the deposited funds to -
purchase assets in any of the five asset classes-a single annuity purchase of $75,000. And he
has pm'chased no other assets to generate the promised returns. Instead, he has used at least $5.8
million to make monthly Ponzi payments to investors, falsely claiming that the payments are l
returns being generated by assets in their DGI Accounts. I-le has also directly misappropriated
investor funds, including nearly $3.2 million to pay personal expenses, payroll, and radio
expenses to attract new investors Despite raising at least $l9,606,977.97-and possibly as
much as $29,197,669.70_liom DGI Account investors since December' 2014, the Gallagher-
controlled bank accounts held a combined balance of only $821,951, as of January 31, 2019.

4. Gallagher’s'ti'audulent investment scheme is on-going`. He continues to advertise

' his retirement-planning services on GFG’s website, which contains links to recordings of his past

SEC v. Willz'am Neil “Doc” Gallagher, et al. .
COMPLAINT Page 2

Case 1:19-mC-00023-RSK `ECF No. 1-1 filed 03/13/19 Page|D.€ Page 3 of 16

 

 

case 3:19-cv-005.c Document 1 Filed 03/07/19 .ge 3 of 16 PagelD 3

radio shows, and all three Dallas-based radio stations aired his programs as recently as last
weekend In January 2019 alone, Gallagher raised at least $500,000 from new and existing DGI
Account investors.‘ _

5. By reason of these activities and the conduct described further below, the
Defendants have violated and, unless enjoined, will continue to commit violations of the
antifraud provisions of the federal securities laws, speciiically Section 17(a) of the Securities Act
of 1933 (“Secuiities Act”) [15 U.S.C. § 77q(a)], Section lO(b) of the Secmities.Exchange Act of

1934 (“Exchange Act”) [15 U.S.C. §78j(b)] and Rule 10b-5 [17 C.F.R. §240.10b-5] thereunder,
and Sections 206(1) and 206(2) of the Investment Advisers Act of 1940 (Advisers Act") [15
U.s.c. §§ soee(i) end 801»6(2)]. _`

6. ` ln the interest of protecting the public ii'om any further naudulent activity and
harm, the sEc brings this action against the Defendnnts, seeking permanent injunctive relied
disgorgement of ill-gotten gains_plus prejudgment interest thereon, and a civil monetary penalty,
as allowed by law. Because of the ongoing nature of the fraudulent offering and risk of asset .
dissipation, the SEC also seeks emergency relief, including a temporary restraining order, an
asset freeze, and the appointment of a receiver.

II.
JURISDICTION AND VENUE

7. This case centers around the DGI Accounts that Gallagher and GFG marketed to
investors. Gallagher and GFG represented that investor principal would be used to purchase
U.S. Treasury securities, publicly traded stock, mutual-fund shares, life settlements,~ and Exed-
index annuities. In the process, C_rallagher and GFG offered and sold securities to investors and
functioned as investment advisers And Gallagher GFG, and Gallagher Agency participated in s

scheme to defraud investors As such, Defendants have offered and sold securities under Section

SEC v. Wl`lliam Neil “Doc” Gallagher, et al.
COMPLA]NT _ . Page 3

Cese 1:19-mC-00023-RSK ECF No. 1-1 filed 03/13/19 PegelD.? Pege 4 of 16

 

 

case 3:19-cv~005.c Document 1 Filed 03/07/19 .ge 4 of16 PageiD 4

2(a)(l) of the Securities Act [15 U.S.C. §77b], Section 3(a)(10) of the Exchange Act [15 U.S.C.
§78c], and Section 202(18) of the ’Advisers Act [15 U.S.C. § 80B-2(18)]. The_.Court has ,
jurisdiction over this action~pursuant to Section 20(b) of the Securities Act [15 U.S.C. § 77t(b)],
Sections 21(d), 21(e), and 27 of the Exchange Act [15 U.S.C. §§ 78u(d), 7 8u(e), and 78(aa)], and
»Sections 209(0), 209(d), and 214 of the Advisers Act. [15 U.S.C. §§ 80b-9(c), 80b-9(d), and 80b-
14]. - 4

8. Venue is proper because a substantial part of the events, acts, or omissions giving
rise to the claims occurred within the Dallas Division of the Northem Distlict of Texas.
Gallagher maintains GFG offices in Dallas and Hurst. Further, Gallagher’s radio programs are
broadcast on three radio stations whose studios are located in Irving (Dallas County) Texas.
Additionally, many of Defendants’ investors reside in Dallas County.

' III.
`DEFEN`.DANTS

9. William Neil Gallagher, of North Richland Hills, Texas, is the president of GFG
and Gallagher Agency. He is licensed to sell insurance products in Texas. From 1985 to 2001,»
- he was associated at various times with seven registered broker-dealers, and passed the following
securities~industry examinations: Series 7 (securities rcpresentative), 24 (secmities principal),`
and 63 (securities agent, state law). But he has not been associated with a registered broker-
dealer since May 2001. Gallagher was also associated with a registered investment adviser ii'om
October 23, 2003, through lanuary 9, 2009. In December 1999, the Texas State Securities Board
entered an order reprimanding Gallagher for engaging in haudulent business practices, including
falsifying check-receipt books and falsely advertising that he was al registered investment

adviser, when in fact he was not.

SEC v. William Neil “Doc” Gallagher, et al.
COMPLA]NT ` » Page 4

Cese 1:19-mC-00023-RSK ECF No. 1-1 filed 03/13/19 PegelD.S Pege 5 of 16

 

 

case 3:19-cv~005.c Document 1 l=iled 03/07/19 .ge 5 of 16 Pegeio 5

lO. Gallagher Financial Group, Inc. (“GFG”), incorporated in 1993, is a Texas '
corporation with offices in Dallas and Hurst, Texas. lt is has never been registered with the
Commission in any capacity. According to its website, the company purports to be in the
business of retirement planning and investments Gallagher controls the company, serving as`itsv
president, as its registered agent, and as one of its two directors

`l l. W. Neil Gallagher, Ph.D. Agency, Inc., (“Gallagher Agency”), incorporated in
1994,‘ is a Texas corporation located in Hurst, Texas. Itis has never been registered with the
Comrnission in any capacity._ Gallagher controls the company, serving as its president, as its

7 registered agent, and as one of its two directors

IV.
STATEMENT OF FACTS`

12. Since at least December 2014, Gallagher has operated a securities-fraud scheme ._
through his companies, GFG and Gallagher Agency, targeting the retirement funds of elderly
investors using a religious appeal. He hosts three weekly retirement-planning radio shows in
which he makes religious references to attract a Christian audience One program is broadcast `
on a radio station with Christian-talk format.

13. GFG’S website also features religious themes. It contains a mission statement that `
reads: “Our mission is to be a vehicle of God’s peace and comfort to as many people as possible,
helping first with their financial peace ofmind, then also with their spiritual, emotional and
family well being.” The website also promotes a book that Gallagher wrote entitled Jesus
Chrz`st, Money Ma.s'ter: Four Eternal Truths qut Deliver Personal Power and Projz`t. The
website`also states, “Let us help you create a retirement income you’ll never outlivel”

l4. On his radio shows, Gallagher repeatedly asks listeners to call GFG to set up a

free, in-person meeting with him. In these meetings, he solicits investors to open and fund an

SEC v. William Neil “Doc” Gallagher, et al.
COMPLA]NT - Page 5

 

Cese 1:19-mC-00023-RSK ECF No. 1-1 filed 03/13/19 PegelD.Q Pege 6 of 16

_._

case 3:19-cv-005.c Document 1 l=iled 03/07/19 .ge 6 of 16 PagelD 6

investment account at GFG, the.DGI Account. By the end ofJanuary 2019, Gallagier had raised
money from at least approximately 60 investors--ranging in age nom 62 to 9l_who invested at
least $19,606,977.97 in DGI Accounts.

15. listing in-person investor nicetings, cnaegher provides investors binders of
documents containing misleading statements regarding his status as an investment adviser and
broker. F or example, these statements include representations thathe is a “iillly-licensed”
“Wealth Manager" and ‘flndependent Advisor.” One document, a “Fact Sheet” dated 2015,
states, “[w]e focus on providing clients with the highest quality of asset management services.”
Another document refers to GFG’s website, which contains a video “Living Resum_e” that says
thnt, etter earning n Ph.D. rrorn Brown University, Gallagher “received his tinsncinl license end
began working as a broker.” These statements are misleading because they omit material
information In reality, Gallagher currently holds no securities-industry credentials-he has not
been associated with s registered broker since 2001, end`hes not been associated with s
registered investment adviser since 2009.

16. Despite lacking credentials, GFG and Gallagher are flmctioning as investment
advisers. The binder documents provide that Gallagher and GFG will control the DGI Accolmt
on the investor’s behalf. For example, a binder cover page describes the account using the
following title: “Discretionsry Monitoring & selection of G. l=. G., inc. Diversilied Growth &
Income© by Gallagher Financial Group,-Inc.© and W. Neil Gallagher, Ph.D.©.” Another page
explains, “[i]n many Ways when you hire me it’s like hiring a Master Captain for your ship. It’s
your ship . . . so you can come up to the bridge anytime, but don’t touch anything! It’s my job to

get you safely through the storms and into po ” (Italics in original).

SEC v. William Neil “Doc” Gallagher, etal.
COMPLA]NT _ Pa.ge 6

Cese 1:19-mC-00023-RSK ECF No. 1-1 filed 03/13/19 PegelD.lO Pege 7 of 16

 

 

 

Case 3:19-cv~005.C Document 1 Filed 03/07/19 .ge 7 of 16 PagelD 7

17. Moreover, the binder documents also identify the underlying investments that
Gallagher and GFG propose to acquire for investors within their DGI Accolmt. These
documents list the following Hve asset classes: (l) Treasuries; (2) Investors Business Daily
Formnle; (3) Fixed inden; (4) Life settlements end (5) value/Dividends. Dcscn'ptive
documents grouped under these Hve headings explain that Gallagher will invest the DGI
Accolmt principal into: (l) U.S. Treasury securities; (2) publicly traded stock; (3) fixed-index
annuities; _(4) life settlements; and (5) mutual-fund shares. For example, after describing three
stock-picking methods, a summary page states, “the overall Diversifled Growth and Income
Strategy incorporates the best of all three and may include positions in certain government
issues, as well as Life Settlements." Thus, Gallagher and GFG promise to use investor funds to
purchase securities within iive asset classes. He has told investors that their principal would be
invested in equal amounts among the Hve asset classes.

18. The binder documents also provide that Gallagher and GFG will be compensated
for managing the DGI Accounts. An investor testimonial within the binder states, “And you
were so up front about your fees, your compensation if I should move my investments to the
Gallagher Group.” In addition, during face-to-face investor meetings, Gallagher provides details
orally about this compensation and about the growth and safety of a DGl Account. He has
promised investors that they would pay no out-of-pocket fee for his services He has told

investors that DGI Accounts will generate guaranteed minimum returns ranging ii'om 5% to 8%

annually without risk to investors’ principal, and has told some that' he would receive l% of the
accounts’ gains, which he claimed would leave enough left over to pay investors their promised
returns in other in-person meetings, Gallagher has told investors that he would bc paid

commissions by the firms from whom he purchases assets on the investors’ behalf.

SEC v. William Neil “Doc” Gallagher, et al.
COMPLAIN'I` ' Page 7

 

Cese 1:19-mC-00023-RSK ECF No. 1-1 filed 03/13/19 PegelD.11 Pege 8 of 16

case 3:19-ev-005.c Document 1 Filed 03/07/19 .ge 8 of 16 Pagelo 8

19. The binder documents Gallagher provides to investors emphasize that a DGI
Account’s investment objectives are to protect principal and to provide guaranteed, risk-free
income For example, the life-settlement section presents a hypothetical in which 10 investors
. pay $50,000 each to purchase a $1 million life-insmance policy on an 87-year-old man. After
explaining the prospect of a 100% return if the man dies within 12 months, the section states:

In the unlikely event the insured lives 10 years, the investors still receive a 10

percent return-all with no market risk, no connection to the stock market, no
connection to the sub-prime mortgage industry, no connection with risky bank
gambling in derivatives In essence, the investors have a guaranteed return

20. The documents also contain other statements concerning investment
safety, including the following:

0 “GFG, Inc. provides guarantees for lifetime growth and lifetime income.”

o “GFG, Inc. works not to make the company rich, but to make the client rich.” v

0 “Gallagher Financial Group practices P.P.P. ‘Protect Proflts and Principal’ for
clients In 2008, when the markets got smashed, our clients lost nothing”

v “Sa:f`ety, in all market conditions is paramolmt. And profits are pmtected.”

21 . In reality, Gallagher and GFG’s statements relating to the DGI Accormt’s
investment objectives, protecting investor principal and proHtS, and providing guaranteed, risk-
free income were untrue or were otherwise misleading because they omitted material facts In
reality, Gallagher has misappropriated and misapplied virtually all of the $19,606,'977.97
received ii'om DGI Account investors '

22. Gallagher commingled DGI Accolmt investor funds with funds ii‘om other
sources in GFG and Gallagher Agency bank accounts From January l, 2015, through January
31, 2019, Gallagher received approximately $30,379,040.96 from all sources At least

$29,197,669.70 of this amount was from individuals At . least $19,606,977.97 of that _-

SEC v. WiIliam Neil “Doc” Gallagher, et_ al. b
COMPLAINT _ Page 8

Case 1:19-mC-_00023-RSK ECF No. 1-1 filed 03/13/19 Page|D.lZ Page 9 of 16

 

 

case 3:19-cv-005.c Document 1 Filed 03/07/19 .ge 9 of 16 Pagelo 9

representing at least 64.5% of the total deposits in the period-was from DGI Account investors,
or the more than $30 million total deposits, Gallagher he deposited at least $26,i30, 602.65 into
a GFG bank account and $3,648,43 8.31 into a Gallagher_Agency bank account-accounts he
controls as signatory and as president of each entity.

23. The overwhelming majority of the approximately $3 0.3 million in total deposits
in this period came from individuals who rolled over or otherwise transferred retirement funds
from IRAs and 401(k) accounts into Gallagher’s control ($29,197,669.70). Gallagher instructed l
investors to liquidate securities iii snell aeeouats to amd DGI Aoeotmts. siaee Jaauaiy l, 2015,
however, Gallagher, a licensed insurance agent, has paid insurance premiums totaling just
$11,583 and appears to have purchased a single annuity for $75,000. He has purchased non other
assets in any of the five listed asset classes, nor has he purchased any other_investment assets
As a result, the GFG and Gallagher Agency bank accounts have not received revenue from
which to pay DGI Account investors'their promised returns.

24. Nevertheless, from the GFG and Gallagher Agency bank accounts, Gallagher
has made monthly (and other) payments to DGI Account investors totaling at least c
$5,863,373.26. Gallagher has also provided these investors phony account statements purporting
to show that these payments reflect profits earned on the assets in their DGI Accounts, and that
their principal remains safe, secure, and undiminished. In reality, Gallagher has used un-
invested and commingled investor funds to pay returns to these investors, lulling them into
believing their investments are safe. Because the funds invested by DGI Account investors
accolmt for the vast majority of the total commingled iimds, these so-called profit payments
necessarily included hinds from later investors to pay earlier investors-a classic Ponzi scheme

25. In addition to misappropriating funds to pay investors, Gallagher has diverted and

SEC v. William NeiI "Doc" Gallagher, et al. _
COMPLAIN'I` _` - Page 9

Case 1:19-mC-00023-RSK ECF No. 1-1,fi|ed 03/13/19 Page|D.lS Page 10 of 16

 

 

Case 3:19-cv-0057. Document l Filed 03/07/19 F.e 10 of 16 PagelD 10

misappropriated investor funds to pay personal expenses and to pay radio and website expenses
to continue to attract investor victims For example, he transferred at least $3,873,408.88 from
the GFG and Gallagher Agency accounts-accounts containing commingled_flmds-into yet
another account he controls in the name of Gallagher Agency. From that account, he paid
expenses, including $945,000 for radio, website, and related media expenses; $2.3 million for
GFG payroll, bonuses, and consulting; and $633,000 for legal expenses These payments
contradict Gallagher’s promise to use investor funds to purchase assets within the five asset
groups and to keep principal safe and secure As of January 31, 2019, Gallagher had exhausted
all but a iaction of the $30.3 million deposited into the GFG and Gallagher Agency`accolmts.

V. .
CLAIMS FOR RELIEF

FIRST CLAIM
Violations of Sections 17(a)(1) and (3) of the Securities Act

Agai_nst All Defendants

26. The Commission repeats and incorporates paragraphs 1 through 25 of this
Complaint by reference d

27. By engaging in the conduct described herein, Defendants, directly or indirectly,
singly or in concert with others, in the offer and sale of securities, by use of the means and
instruments of transportation and communication of interstate commerce and_ by use of the mails,
have: (a) knowingly or with severe recklessness employed devices, schemes, or artifices to
defraud; and (b) at least negligently engaged in transactions, practices, and/or courses o_f business
which operate or would operate as a fraud or deceit upon purchasers, prospective purchasers, and

other persons.

SEC v. William Neil “Doe ” Gallagher, et el_
coMl=LAn~lT Page 10

Case 1:19-mC-00023-RSK ECF No. 1-1 filed 03/13/19 PagelD.14 Page 11 of 16

 

 

. Case 3:19-cv-0057. Documentl Filed 03/07/19 l.e 11 of 16 PagelD 11

28. By reason of the foregoing Defendants have violated and, unless enjoined, will
continue to Violate Sections 17(a)(1) and 17(a)(3) of the Securities Act [15 U.S;C. §§ 77q(a)(l)
and 77q(a)(3)].

SECOND CLA]M
Violations of Section 17(a)(2) of the Securities Act

Against Gallagl_ler and GFG

29. The Commission repeats and incorporates paragraphs 1 through 25 of this
Complaint by reference l n

30. B`y engaging in the eondnet desoribed hetein, Defendants Gallagher and GFG,
directly or indirectly, singly or in concert with others, in the offer and sale of securities, by use of
the means or instrumentalities of interstate commerce or of the mails, and at least negligently,
obtained money or property by means of lmtrue statements of material fact or omissions to state
material facts necessary in order to make the statements made, in light of the circumstances
under which they were made, not misleading _ '

31. As part of these actions, Defendant_s Gallagher and GFG, directly and indirectly,
prepared, disseminated, or used written offering doclnnents, promotional materials, and made
oral representations which contained untrue statements of material fact and which omitted to
state material facts necessary in order to make the statements made, in light of the circumstances
under which they were made, not misleading including but not limited to, those statements and
omissions 'set forth in paragraphs 1 through 25above.

32. By reason'of the foregoing, Defendants Gallagher and GFG have violated and,

unless enjoined, will continue to violate Section 17(a)(2) of the Securities Act [15 U.S.C. §

77q(e)<2)l. _

sEc v. Mllt'am Neil "”Doe Gallagher. et al.
coMPLAlNT _ Page ll

Case 1:19-mC-00023-RSK ECF No. 1-1 filed 03/13/19 PagelD.15 Page 12 of 16

 

 

_ case 3:19-ov-0057. Document1 Filed 03/07/19 i.e 12 of 16 Pageio 12

TH]RD CLAIM
Violations of Section 10(b) of the Exchange Act and Rules 10b-5(a), 10b-5(b), and 10b-5(c)
Against Gallagher and GFG; and

Violations of Section 10(b) of the Exchange Act and Rules 10b-5(a) and 10b-5(c)
Against Gallagher Agency _

33. The commission repeats and incorporates paragraphs l through 25 ofthis
Complaint by reference

34. ' By engaging in the eondnet described herein, Defendants Gallagher and GFG,
directly or indirectly, singly or in concert with others, in connection with the purchase or sale of
securities, by use of the means or instrumentalities of interstate commerce or of the mails have:
(a) employed devices, schemes, or artifices to deiiaud; (b) made untrue statements of material
facts and omitted to state material facts necessary in order to make the statements made, in light
of the circumstances under which they were made, not misleading‘, and (c) engaged in acts,
practices, or courses of business which operate as a fraud and deceit upon purchasers,
prospective purchasers, and other persons '

35. B`y engaging in the conduct described hercin, Defendant Gallagher Agency,
directly or indirectly, singly or in concert with others, in connection with the purchase or'sale of
securities, by use of the means or instrumentalities of interstate commerce or of the mails have:
(a) employed devices, schemes, or artifices to defraud; and (b) engaged in acts, practices, or
courses of business which operate as a fraud and deceit_upon purchasers, prospective purchasers,

and other persons.

36. By reason of the foregoing Defendants Gallagher and GFG have violated and,
unless enjoined, will continue to violate Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)]
v and _Rules 10b-5(a), 10b-5(b), and 10b-5(c) thereunder [17 C.F.R. §§ 240.10b-5(a), 240.10b-5(b),

- and 240.1 ob-s(e)].

SEC v. William Neil “Doc” Gallagher, et al. -
COMPLA]NT . ` Page 12

Case 1:19-mC-00023-RSK ECF No. 1-1 filed 03/13/19 PagelD.16 Page 13 of 16

 

 

_ 'Case 3:19-cv-0057. Document 1 Filed 03/07/19 l.e 13 of 16 PagelD 13

37. By reason of the foregoing Defendant Gallagher Agency has violated and, unless
enjoined will continue to violate section 10(b) ofthe Eaehange Aet [15 U.s.c. § 78j(b)] and
Rules lol»s(a) and lob-s(e) thereimder [17 c.l=n §§ 240.10b-5(a), and 240.10t»5(e)].

FIFTH CLAIM
Violations of Sections 206(1) and 206(2) of the Advisers Act

Against Gallagl_ler and GFG
38. The Commission repeats and incorporates paragraphs 1 through 25 of this

Complaint by reference

39. By engaging in the conduct described herein, Defendants Gallagher and GFG,
directly or indirectly, singly or in concert with others, through the use of the mails or any means
or instrumentality of interstate commerce while acting as investment advisers within the
meaning of Section 202(11) of the Advisers Act [15 U.S.C. § 80b-2(11)] have: (i) knowingly or
with severe recklessness employed, are employing, or are about to employ devices, schemes, or
artifices to defraud any client or prospective client; or (ii) at least negligently, engaged, are
engaging, or are about to engage in acts, practices, or colrrses of business which operate as a
fraud or deceit upon any client or prospective client l '

40. For these reasons, Defendants Gallagher and GFG have violated, and unless
enjoined, will continue to violate Sections 206(1) and 206(2) of the Advisers Act [15 U.S.C. §§
80b-6(1) and 80b-6(2)].

V.
RELIEF REQUESTED

Plaintiff respectinle requests that this Court:
1. Permanently enjoin Defendants Gallagher and GFG from violating Section l7(a)

of the Securities Act [15 U.S.C. § 77q(a)], Section 10(b) of the Exchange Act [15 U.S.C. §

SEC v. William Neil “Doc” Gallagher, et al. '
COMPLA]NT _ Page 13

 

\.

Case 1:19-mC-00023-RSK ECF No. 1-1 filed 03/13/19 Page|D.l? Page 14 of 16

Case 3:19-cv-005.3 Document 1 Filed 03/07/19 .e 14 of 16 Page|D 14

-

78j(b)] and Rule 10b-5 thereunder [17 C..FR. § 240.10b-5], and Sections 206(1) and 206(2)'_of
the Advisers Act [15 U.S.C. §§ 80b-6(1) and 80b-6(2)].

2. Permanently enjoin Defendant Gallagher Agency nom violating Sections 17(a)(1) _
and 17(a)(3) of the Secm'ities Act [1_5 U.S.C. §§ 77q(a)(1) and 77q(a)_(3)], and Section 10(b) of
the Exchange Act [15 U.S.C. § 78j(b)] and ltules 10b-5(a) and 10b-5(c) thereunder [17 ~C.F.R. §§
240.10b-5(a) and 240.10b-5(c)].

3. Permanently ¢join Defendants ii‘om directly or indirectly, including, but not

limited to, through any entity owned or controlled by Defendants, participating i_n the issuance,

' purchase offer, or sale of any security, provided however, that such injunction shall not prevent

Defendant Gallagher nom pm'chasing`.or selling securities for his own personal account
4. Order Defendants to disgorge ill-gotten gains and benefits obtained illegally, or to

which they are otherwise not entitled, as a result of the violations alleged herein, plus

prejudgment interest on those arno`Imts;

5. Order Defendants to pay civil penalties under Section 21(d)(3) of the Exchange
Act [15 U.S.C. § 78u(d)(3)], Section 20(d) of the Securities Act [15 U.S.C. § 7 8u(d)], and
Section 20§(e) of the Advisers Act [15 U.S.C. § 80b-9(e) for their violations of the federal

securities laws as alleged herein.

6. Grder such further relief as this Com't deems just, appropriate, and equitable

SEC v. William Neil “Doc” Gallagher, et al.
COMPLAINT Page 14

 

 

0

Case 1;_19-mC-00023-RSK ECF No. 1-1 filed 03/13/19 PagelD.18 Page 15 of 16

'Case 3:19-cv-0057. Document 1 Filed 03/07/19 .e 15 of16 - Pa`gelD 15

DATED: Mareh 7, 201_9.

SEC v. William Nez`l “Doc"‘Gallagher, et al.

COMPLAINT

Respectfully submitted,

 

Burnea Plaza, suite 1900
301 cherry st., Unit #18
ron Wonh, TX 76102-6882
(817) 978-6478

(817) 978-4927 (fax)

fi;_anlg`@sec. gov

B. DAV]D FRASER .

Texas Bar No. 24012654

SECURITIES AND E_XCHANGE COMMISSION
Burnett Plaza, Suite 1900 ` .
801 Cherry Stneet, Unit #1_8

Fort Worth, TX 76102-6882 -

(817) 978- 1409

(817) 978-4927 (fax)

fraserb@,§ec. gov

Page 15

Case 1:19-mC-00023-RSK ECF No. 1-1 filed 03/13/19 PagelD.19 Page 16 of 16

 

 

1s44 cm os/l'rl-Crgsme<a§ o]é/?-,_)CV'OOU’ DOCMMHQ P. 16 Of 16 PagelD 16
endeavor

The]SMdvdeovesbedmdtheminnmuoneoolnmed
provided bellrulcsofeom't 'lhisi>un,approvedbythe.ludicialcon agreech

bylaw ,¢eieeptas

bu'1974p ,isrequired_-foriieuseoftbe ofCom_ti>l‘the

pnrposco iniiian'nglhccivil dockedrwr. mmmomolummarormnmlw)$_m

 

I. (a) PLAINTIFFS
' SECUR.I'I`IES AND EXCHANGE COMMISSION

[b) CountyofResideneeofFusthsindPlaintiE
ammunime

(c) Anorocysmmma¢nce,mweplmmm)

need

@e?§i)g@

DEFENDANTS -
W. NE]L GALLAGHER, GALLAGHER FINANCIAL GROUP, INC.,
» de. NEILGALLAGHER,PH.D. AGENCY,'INC.

Couuly of Residuice of F'lrst Lisu:d De&odant Tammt _. .

(INU. ~ -` .
Nora lNLANDooND oN_i~ 1513
iiiETRAcrop mvn l

 

 

 

 

 

 

H. BASIS OF S CTION (Pireean'x'nra»llorono»)
31 U.S.Govemme.'lt El 3 Fedu'dQlle¢`mu
` Plaiinii'f (U.S GavmlrwNolaPm'od
Cl 2 U.S.Gcw=nu=lt Cl 4 Divel'sily
Defendait Mmatlzsdn)rd'hm`ulnlmnm)

 

 

 

 

 

ni. cirizENsniP op PRINCI umw ' smiwer“os,rmre‘fn mann -

(nr£xm=igrcaruoily) ' mcnamaron
m r)r.l-' . null _
Ciu'zmuf'l'his$lde El l |:l 1 Ioempm_dedarl’lincipgll’laee D 4 El 4
ofBusilee¢lnT|iisSme '
-ciimnrAnnlu=slele l:l 2 l:l 2 lncorporriedma_principalrhre '-~l:l s l:l's _
' gfl§us`msslnAmthaSme . . _
oaencnusnlrj=uore cl 3 cl 3 poreignil¢\ien . ~:l 6 ~.cls ‘

 

  
 

rv. NATURE opsvrr(anem r'noneeor/_ ‘

IJ llOInslnoee

P'ERSONAL!NJ|JRY

UlZUMm'ine U310Aiiphm D$SSPescmllii'lly-

D 130Mi1h'Ad D31$Alqium¢h'.l hudu:tLidilily

U leegdhbleh$um _ Liility U 367H.euldi&.le/

D ISDRecoveryo‘vaerpliyment UZZ°A~n]t,Lilel&
apefornmlcmnriudgmcm slander ~ Pmanllnpy

IJ 151 MedieueAet IJ 330FedenlEnployels Pmdiet ‘

El 152de liability D 368Asbeslusl’e¢ml
Su:hnLo-l ~ U340Mm~ine lnjmy¥roduet
(l'=¢clndccvc\=n) l:l usm-drennan Lrnbiliry

0153Reemuyovaupaym liability PERSONALPROFERTY l "
andIln'sButii|¢ ~ l:l 3§0Mmm'leicle U 370081€1:111\|1

cl lsosmclrholdm'smlr dustka cl summong

El 1900lhu'Ccolmet Pmdletlhh'h`fy D 3800lth:mom1

El 3600dquum1' hopel‘!meF
hlelly E_I 385th
DSGZPmmallnpry- 0 _

 
 

 

 

 

        

L~i"ie%t€.£‘¢‘ .=a
gsrsrrleeclriinrAcr
l:ls'lsinrmoiusc

_i_§L.j-'l C_A‘ ,..

    
 

 

El 625quRehedSeizme
orprrpmyziuscssl
D GWOdicr

  
 
   

l:l ilbpeiri,eber slennerrn

l:l 862 meckl.mg (913) -
cl 863 l)lwcvolww(w(_g))

E| 720le

.nrmions cl 864ssln riuexvl a wounslmrryAcdm
n marilme cl 865 Rsl(ws(g)) cl s91ApicnimlAcu
clislpmeiynndmenicnl _ , '

    

LelveAel

   

cl orncs(u.s Pleirrn

   

 

 

 

orDefendam) _
_ l:lsnms__i'lrirdpnry Accmcvlcwoi-Appcalnr
26USC7_609 Agn,yDu:'§ull
cl nominaan
Sta‘tc$mm
V. 'ORIGIN(Pmo¢m "x'ina»¢sarronzy) ~
al Origiml 02 Ranovedfiom D 3 Remandediom Cl 4 Ri:insuiwdo_r CI 5 Transferiedfrom D 6 Multidisu'ict lJ 8 Mli_lljd_ismcl
Proceedmg SiilteCo\m AppellaieComi Reopened Anodm Disgi¢i - Liu'gali"on- Liu'gali¢_m-
(;pa_-gjr) 'I`ransfa' DiiectFile

 

77 al
VI. CAUSE OF ACTION Bnef description ofcause_
'\Liolations;of I"ederal Secuiities Laws
EI cilEcKIl-‘i'llislsAcl.Ass AclioN

 

VlI. REQUESTED IN

Cilcl\rctjs.€rvllstatulcrmdcrwhichyoumilmg(vomdnpadrdzdondsmamzmm¢m»
77 3' 77 2 1 ..S.C 78 'etal

 

DEMAND $ CH]ECK_-YES only if demandedjo eomplai'nt_:

 

 

 

     
   

 

 

 

CoMyLA]NT; UNDEliRllLEzs,pncr/_P. 1 milieu/murr cl Yee ' cme
vm. RELATED cAsli(s) ` _
IF ANY (S" i'“'"'“'°”‘)" moon Doci<r-:`r,NuM_Bi~;R ' ' d . ,`
mm slGNAruRra op Ai'roRNEY or luioono J_' ' g _
03/07/2019 Janie L'. Frank
mm
RECEIPT # AMOUNT __APH.YING IFP' mpg

` MAG.JUDGE

